


110 HR 6593 IH: Domestic Drilling

U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6593
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2008
			Mr. Lampson
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committees on
			 Science and Technology
			 and Energy and Commerce,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To terminate prohibitions on leasing of areas of the
		  Outer Continental Shelf and the Arctic National Wildlife Refuge for
		  exploration, development, and production of oil and natural gas, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Domestic Drilling
			 Act.
		2.Termination of
			 moratoria on oil and gas leasing of the outer Continental Shelf and
			 ANWRAll provisions of Federal
			 law that prohibit leasing of any area of the outer Continental Shelf or the
			 Arctic National Wildlife Refuge for exploration, development, and production of
			 oil and natural gas, or that prohibit the spending of appropriated funds to
			 conduct oil and natural gas leasing, preleasing, and related activities for any
			 such area, shall have no force or affect.
		3.Revocation of
			 existing presidential withdrawalsAll withdrawals of Federal lands and
			 submerged lands by the President under the authority of section 12(a) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1341(a)) are hereby revoked and no
			 longer in effect.
		4.Requirement to
			 conduct oil and gas resources inventory and lease sales for the OCS and
			 ANWR
			(a)In
			 generalThe Secretary of the
			 Interior shall, within 2 years after the date of enactment of this Act and
			 under sections 8, 18, and 19 of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1337, 1344, and 1345)—
				(1)conduct an
			 inventory of the oil and natural gas resources of all submerged lands of the
			 Outer Continental Shelf and all lands of the Arctic National Wildlife Refuge;
			 and
				(2)prepare a strategic five-year plan for the sale of oil and natural gas leases
			 for such submerged lands and lands.
				(b)Disposition of
			 revenuesThe Secretary of the Treasury shall distribute funds
			 from all bonus bids, rentals, royalties, and other sums collected each fiscal
			 year by the United States under Federal oil and gas leases of areas that are
			 available for such leasing as a result of the enactment of this Act, in the
			 following manner:
				(1)25 percent shall
			 be deposited into the Fund established by section 5(a).
				(2)25 percent shall
			 be deposited into the general fund of the Treasury.
				(3)37.5 percent shall
			 be paid to Alaska and other States that are affected States (as that term is
			 defined in section 2(f) of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1331(f)) with respect any such lease, in proportion to the amount of such funds
			 collected under leases of areas in each such State or for which the laws of
			 each such State are declared, pursuant to section 4(a)(2) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1333(a)(2)), to be the laws of the
			 United States.
				(4)12.5 percent shall
			 be used to provide financial assistance to States in accordance with section 6
			 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–8), which
			 shall be considered income to the Land and Water Conservation Fund for purposes
			 of section 2 of that Act (16 U.S.C. 460l–8).
				5.Department of
			 Energy Reserve Fund
			(a)EstablishmentThere
			 is hereby established in the Treasury of the United States the Department of
			 Energy Reserve Fund (in this section referred to as the
			 Fund).
			(b)Use of
			 FundThe Fund shall be available, to the extent provided in
			 appropriations Acts, for the cost of subsequent legislation to promote
			 research, development, and use of clean domestic energy, including clean
			 domestic renewable energy, and to increase domestic energy independence and
			 energy security.
			
